HUBBART, Judge,
concurring.
I concur in the court’s disposition of this case solely on the ground that the certified questions presented involve in part a construction of the due process and equal protection clauses of the state and federal constitutions. As such, only the Supreme Court of Florida has the jurisdiction to answer the certified questions.
The law is clear that a question certified by a trial court under Fla.App. Rule 4.6(a) must be addressed to the appellate court which would have jurisdiction to review the case on direct appeal if the trial court decided the question. Jaworski v. City of Opa Locka, 149 So.2d 33, 35 (Fla.1963). When a trial court construes a controlling provision of the state or federal constitution, the Supreme Court of Florida is invested with exclusive jurisdiction to review the case on direct appeal under Article V, Section 3(b)(1), Florida Constitution.1 City of Orlando v. Cameron, 264 So.2d 421 (Fla.1972); Robinson v. State, 132 So.2d 3, 5 (Fla.1961). A certified question, which if decided by the trial court would constitute a construction of a controlling provision of the state or federal constitutions, must be addressed to the Supreme Court of Florida and not to a district court of appeal. Jaworski v. City of Opa Locka, 149 So.2d 33, 35 (Fla.1963); McGuckin v. Dade County, 121 So.2d 63 (Fla.8d DCA 1960).
We do not have jurisdiction to consider the certified questions in this case because they involve in part a construction of controlling provisions of the state and federal constitutions. If the circuit court passed on these questions, the Supreme Court of Florida would have exclusive jurisdiction to review the case on direct appeal. We, accordingly, lack jurisdiction to answer the certified questions presented in this case.

. “Jurisdiction. — The supreme court: (1) Shall hear appeals from final judgments of trial courts imposing the death penalty and from orders of trial courts and decisions of district courts of appeal initially and directly passing on the validity of a state statute or a federal statute or treaty, or construing a provision of the state or federal constitution.”